Filed 4/2/21 P. v. Knight CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077877

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. CR46053)

 CLARENCE KNIGHT,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Howard H. Shore, Judge. Affirmed.
         Clarence Knight, in pro. per.; and Alex Coolman, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1979, a jury convicted Clarence Knight of first degree murder (Pen.

Code,1 § 187). The jury also found Knight personally used a firearm in the
commission of the offense. Knight was sentenced to an indeterminate term of
25 years to life, consecutive to various other convictions.


1        All further statutory references are to the Penal Code.
      Knight appealed his conviction and this court affirmed in a published
opinion filed October 17, 1980. (People v. Knight (1980) 111 Cal.App.3d 201
(Knight).)
      In 2019, Knight filed a pro. per. petition for resentencing under
section 1170.95. The court appointed counsel and obtained briefing from the
parties. After considering the briefing, the record of conviction, and the prior
opinion of this court, the trial court determined Knight was the actual killer
and thus, had not demonstrated prima facie showing of eligibility under
section 1170.95. The court denied the petition by written order.
      Knights filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Knight the opportunity to
file his own brief on appeal. Knight has responded with a supplemental brief.
We will discuss his brief below.
                          STATEMENT OF FACTS
      The facts of the 1979 crime are set forth in our prior opinion. The
opinion recites that Knight shot and killed the victim and confessed. (Knight,
supra, 111 Cal.App.3d 201.) We will not repeat the facts here.
                                   DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. Counsel has not identified the
possible issues that were considered in evaluating the merits of this appeal.
To that extent, counsel has not complied with the mandate of Anders v.
California (1967) 386 U.S. 738 (Anders). Counsel does argue the Wende
procedure should be used to process no merit appeals from denial of


                                       2
postconviction petitions such as in this case. Since we are applying Wende
standards to this review we do not need to address the arguments concerning
the applicability of the Wende process.
      Although counsel has failed to comply with Anders, there has been no
prejudice to Knight and our review of the record has not been hindered. The
record is straightforward and demonstrates that Knight, as the actual killer,
is statutorily ineligible for relief under section 1170.95.
      Knight submitted a supplemental letter brief. In that brief, Knight
discusses the facts of his 1979 trial. He recites some of the facts from his
perspective. He acknowledges he confessed to being the killer, but it was not
true. Knight was protecting the codefendant. He argues that under his
version of the facts a jury could not convict him as the actual killer should
there be another trial.
      This appeal is not from the trial and we have already affirmed the
conviction in our prior opinion. Nothing on Knight’s submission raises any
arguable issues for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Knight on this appeal.




                                          3
                               DISPOSITION
      The order denying appellant’s petition for resentencing under
section 1170.95 is affirmed.



                                                              HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




O'ROURKE, J.




                                      4